 98DECISIONSOF NATIONALLABOR RELATIONS BOARDRedmond Plastics, Inc.andTextileWorkers' Unionof America,AFL-CIO. Case 3-CA-3480May 22, 1969DECISION AND ORDERBy MEMBERS BROWN,JENKINS, AND ZAGORIA1968), on a charge filed April 12, alleged that Respondentengaged in unfair labor practices proscribed by Section8(a)(l) and (5) of the Act, by refusing on and after April1,tobargainwiththeUnionasthemajorityrepresentative of its employees in an appropriate unit.Respondent answered on June 3, denying the unfair laborpractices.Upon the entire record in the case and from myobservation of the witnesses, I make the following:On September 25, 1968, Trial Examiner GeorgeA. Downing issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengagedin andwas engagingin certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,RedmondPlastics,Inc.,Marion,New York, its officers,agents,successors,and assigns,shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'In affirming the Trial Examiner'sDecision, we find it unnecessary toconsider or adopt his statements as to the applicationof the Court's viewsexpressed inLocal 1179 Retail Clerks Union v.N L.R.B.376 F.2d 186(C.A. 9), to theinstant caseMoreover,inagreeingwith the TrialExaminer that the Union held valid authorization cards froma majority ofthe employees in the unit at the time of its request for recognition andbargaining,we find it unnecessary,and do not pass upon,the validity ofElsie Van Hoover's card or the Trial Examiner's discussion in connectiontherewithInadopting the Trial Examiner'sconclusionthat theRespondentviolated Sec.8(aX5),Member Zagona relies onlyonSnow&Sons,j34NLRB709. See his concurring opinion inAaronBrothersCompany ofCalifornia.158 NLRB 1077,108 1.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard at Rochester, New York, on July8 and 9, 1968, pursuant to due notice. The complaintwhich was issued on May 23 (all events herein occurred inFINDINGS OF FACT1.JURISDICTIONAL FINDINGS; THE LABORORGANIZATION INVOLVEDIfind on admitted facts that Respondentis engaged incommerce withinthemeaningof Section 2(6) and (7) oftheAct'and that the Charging Union is a labororganizationwithin themeaning ofSection 2(5) of theAct.II.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondentcorporationwasfoundedbyFloydRedmond,itspresident,who personally continues tomanage its manufacturingplant inMarion, though amajority stockinterest ispresently owned by Western FeltWorks of Chicago, with which the Union has had acontractual relationship for some years.The material events herein occurred within the space ofa few days (March 27 through April 1) during which theUnion quicklyorganizedRespondent's employees andmade an immediaterequest forrecognition.That request,made to President Redmond on April 1, was backed byproduction of some 15 cards in a unit of 21 employeesand by a temporary failure to report to work by aphysical majority of the employees.Respondentcontests,however, theUnion'sactualmajorityandalsoclaimsagood-faithdoubtonRedmond's part.Also involvedisan issuewhetherRedmond acknowledged the Union's majorityand agreedto recognize and to negotiate with the Union. No issue ispresentedconcerningthe appropriateunit(see Conclusionof Law 1) nor as to the identity of the employees whoconstituted it as listedinAppendix A hereto.B.The Organizational Drive The Union's MajorityThe organization drive,whichwas conducted byInternationalRepresentativesDonald J. Lamb and EdSherman, began on March 27 with discussions withWilburMander, Roger Anderson and John Hotel, thelatter of whom was asked to form a committee. On theevening of March 28, Sherman and Lamb met at Hotel'shome with a group consisting of Hotel, his brotherAbram,Mander, Anderson, and Gary Hubright, all ofwhom signed authorization cards and who received othercards for distribution among fellow employees. Followingreturn to them on Friday of 10 additional signedauthorizations, Lamb and Sherman held a further meetingatHotel's home on Sunday, attended by the Hotels,Roberta Raup and Paul McCord. There was discussion of'Respondent, a New York corporation engaged in the manufacture andsale of valve and pump parts,sells and ships annually to extrastate pointsproducts valued in excess of $50,000.176 NLRB No. 10 REDMOND PLASTICS, INC.theWestern Felt contract,among others,and of benefitswhichmightbesought.The union representativesinformed the employees the Union had a majority ofsigned cards,that they would ask for recognition thefollowing morning,and they suggested the employees stayoutside the shop and not to punch in as proof of themajority.Complying with that suggestion some 12 employeesremained outside while the request for recognition wasbeingmade of Redmond at 7:30 a.m. on April 1. SeesectionC, infra.At that time there were 21 employees inthe stipulated unit (see Appendix A), of whom only threehad clocked in to work.To establish record proof of majority,theGeneralCounsel offered 15 signed authorization cards which readas follows:TEXTILE WORKERS UNION OF AMERICAAffiliate of the AFL-CIO and CLCIhereby accept membership in the Textile WorkersUnion of America of my own free will and do herebydesignate said TextileWorkers Union of America asmy representative for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment or other conditions of employment.Following authenticating testimony given by witnessesRoger Anderson,WilburMander, Ed Sherman, GaryHubright,Abram Hotel, and John Hotel, 14 of theauthorizations were received in evidence as marked withthe designation (C) on Appendix A hereto, and one wasrejected. Examination onvoir direand on cross developednothing of substance which reflected on the authenticity ofany one of the 14 authorizations,: but Respondent alsocalled five of the signatories to testify to the circumstancesunder which the cards were signed. As there was againlittleofsubstancewhich tended to invalidate theauthorizations under recent Board decisions (e.g.,LeviStrauss & Co.,172NLRB No.57;McEwen Mfg. Co.,172NLRB No. 99), the testimony can be brieflysummarized.Helen LonnevilleLonneville's cardwas received on authentication byGary Hubright, who testified he told her it was a unioncard and asked whether she wanted to sign. After firstdemurring,Lonnevillesaidshe thought she neededbenefits and thereupon signed the card and gave it back tohim.'Relying onN.L.R.B. v.Gorbea,Perez and Morell,300 F.2d 886. 888(C.A 1), Respondent assigns,for example, Sherman's admission that heinformed the five committeemen on March 28,that initiation fees would bewaived.The precise issue was raised by the employer inAmalgamatedClothingWorkers v. N.L.R.B.,345 F.2d 264, 267-268 (C.A. 2), with thecourt refusing to followGorbeathough it assumed that the waiver helpedto induce the employees to sign the authorization cards.Respondent also cites testimony by Mander and Anderson that thecommitteemen were told to sign up the employees quickly and not to givethem a chance to think it over because someone might talk to Redmondabout it.They were told to keep the matter secret because it would beeasier to get the Union in if Redmond were taken by surprise and thatthey should not give a card back even if the signatory asked for it. Therewas nothing in that statement of an organizational technique or in themanner of its application by the solicitors which reflected on the validity ofa single authorization,including those signed by five employees called byRespondent next to be considered below.99Lonneville admitted that Hubright told her it was aunion card, that the employees wanted the Union forhospital benefits and needed to have a majority to goalong with them. She thereupon signed the card withoutreading it (but after filling out all blanks) in order to helpher fellow workers obtain hospital benefits, understandingthat the union would come in by the signing of the cardsand that the employees would get those benefits.Verna E. ChapmanChapman's card was received on authentication byAbram J. Hotel, who testified he told heritwas a unioncard, asked her to read it over, date it andsign it.Shortlyafterwards Chapman returnedher signedcard to him butdid not fill in the blanks.Chapman admitted she knew the card was aunion cardand saw the name Textile Workers' Union on it (afterfirst denying the latter). She testified that Hotel told herthe employees wanted hospitalization and other benefitsand that by "voting for"or signingthe card, theemployeescouldperhapsproducethosebenefits.Thereuponshe signedthe card withoutreading itin orderto give her fellow employees the "go ahead" and to helpthem get the benefits.Elsie Van HooverHoover's card was received on authentication by JohnHotel,who testified he gave her the card, told her theemployees were trying to get a union in, and asked if shewould like to join the Union. Hoover later returned hersigned card to him with all blanks filled in.Hoover testified that Hotel told her he would like forher to sign the card to get the Union in and to get benefitsfor the employees, and she admitted that to signing shewas doing so to have union representation. Hoovertestifiedfurther,however, thatHotel told her thateveryone else had signed and (under an offer of proof)that she would not have signed but for Hotel's statement.LloydHoldridgeHoldridge's card was received on authentication byWilbur Mander, who testified he told Holdridge that someof the employees would like to see if they could get aunion in and asked if Holdridge wanted to sign up.Holdridge returned his signed card some 2 hours later.Holdridge,who openly professed strong antiunionsentiments, testified that Mander told him they wanted toget 100 percent of the employees signed up, that he didnot read the card, and that he "thought" or "understood"that there was to be a vote on whether the union got in.That belief, however, was not based on anything Mandertold him but on his prior experiences with unions. ThoughHoldridge admitted he filled in all blanks on the card, hetestified he did not look at and did not see the Union'sname on it.AlbertRykbostRykbost's card was received on authentication by JohnHotel, who testified he told Rykbost it was a union cardand asked whether Rykbost would like to join. Some timelaterRykbost returned his signed card with all blanksfilled in. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDRykbost testified that when Hotel asked him to sign, heinquiredwhether signing would mean he was in theUnion. Hotel replied that it did not and that it meant onlythat if enough cards were signed, the Union would comeinand explain to the employees the benefits the Unioncould give. Rykbost stated he was in no hurry to sign butthat if the rest of the employees signed, he would go alongwith them.3 Rykbost kept the card for a couple of hoursand after again discussing the Union with Hotel,he signedthe card and delivered it to Hotel. He admitted that hefilledinalltheblanksand that the words TextileWorkers'Unionwere on it as well as the otherinformation.It is also to be noted that none of the above signatoriesmade any attempt to disavow their cards or requestedeither the solicitor or the Union to return the cards. Threeof them (Lonneville, Hoover, and Rykbost) were amongthe 12 signatories who refrained from clocking in to workwhile the demand for recognition was being made.Lonneville and Rykbost testified they stayed out becauseJohn Hotel stated that those who signed the blue(union)cards couldnot go in,and they did not clock in until JohnHotel came out and motioned to the group that they wereto come in.'Concluding FindingsRecentBoard decisions leave without foundationRespondent'scontentions concerningthe validity of theauthorization cards.Thus,inLevi Strauss& Company,172NLRB No. 57,andMcEwenManufacturingCompany,172NLRB No. 99,theBoard restated atlength and reaffirmed the principles which it applies indeterminingthe validityof such cards and which,so far ashere relevant,may be brieflysummarized as follows:The central inquiry in determining the effect to be givenauthorization cards is whether the employeesby their actof signing clearly manifested an intent to designate theUnion as their bargaining agent.The starting point, inassessing that intent, is the wordingof the card. Where acard on its face clearly declares a purpose to designate theUnion,the carditself effectivelyadvises the employees ofthat purpose,particularlywhere, as here,the form of thecard is such as to leave no room for possible ambiguity.An employee's thoughts(or afterthoughts)as to why hesigned a union card,and what he thought that cardmeant, cannot negative the overt action of having signed acard.Cf.Joy Silk Mills v. N.L.R.B.,185 F.2d 732, 744(C. A. 5).An employeewho signs such a card may perhaps notunderstand all the legal ramifications that may follow hissigning,but if he can read he is at least aware that by hisact of signing he is effectuating the authorization the carddeclares.To assume that the employee does not intend atleast that much would be to downgrade his intelligence orto charge him with irresponsibility,neither of which theBoard is willing to do.In the case of clearly expressed authorization cards, asin the case of other signed instruments,there is no valid'Rykbost made no claim that Hotel represented that all other employeeshad signed cards.'Though a conflict developed on the collateral issue whether Shermanalso informed some of the employees they should go in to work, RogerAnderson's testimony was corroborative of Sherman that the latter spoketo a group which included at least him and Paul McCord.Though thepoint is largely immaterial,Icredit Sherman's testimony to the extent socorroborated.basis in reason or law for denying face value to the signedcards,absent affirmative proof that the signing was aproduct of misrepresentation or coercion.'The present record is devoid of evidence of coercionand there is also nothing which amounts to substantialmisrepresentation.Rykbost's testimony concerning Hotel'srepresentationsdidnotreflectsuchamaterialmisrepresentation as would invalidate the card.Thus inGordon Manufacturing Company,Inc.,158NLRB 1303,1308, there was testimony that the solicitor informed anemployee that signing the card meant the Union wouldcome and talk with the employees.The Board adoptedthe Trial Examiner's finding that such a statement did notconstitute misrepresentation sufficient to vitiate the card.NeitherRykbost'stestimony nor that of Respondent'sother witnesses contained any indication that was here"such a`hard sell'as would overcome the fact of signing aclearcut authorization card."N.L.R.B.v.SouthbrigdeSheetMetalWorks,380 F.2d 851,855 (C.A. 1). Thusthere was no showing here of"fairlystrong evidence ofmisrepresentation"which is required in adjudging suchcards to be invalid.Id.Hoover's testimony(including the offer of proof) alsofailed to establish a material misrepresentation.Thus inMerrillAxle andWheel Service,158NLRB 1113,1114-15, the Board rejected the Company'scontentionthat four cards were invalid because the solicitors made anuntrue representation thatmost or a majority of theemployees had already signed and because the employeesinquestionwould not have signed except for themisrepresentation.See alsoN.L.R.B. v. Cactus PetroleumInc.,355F.2d 755 (C.A. 5).Though a temporary aberration in the course of theBoard law appeared inI.T.T.Semi-Conductors,Inc.,165NLRB No. 98,6the Board soon corrected its position in G& A Truck Line,Inc.,168NLRB No. 106.The TrialExaminer there rejected the cards of two employeesbecause they were signed in reliance on what he found tobe the"substantial and critical misrepresentation" thateveryone else had already signed. The Board,however,found that the cards were to be counted toward theUnion'smajority,stating that:Contrary to the Trial Examiner, the Board has held,with court approval, that statements of this type areimmaterial in determining the validity of authorizationcards,evenwhen signed in reliance thereon. Suchstatements are harmless sales talk or puffing,which donot operate"toovercome the effect of . . . [theemployees']overt act of signing."Itherefore conclude and find on the entire evidencethat when the request to bargain was made on April 1, theUnion held valid authorizations from 14 employees, ormore than a majority of those in the unit. Evidenceconcerning a subsequent change in heart did not affect themajority which existed when the request was made but is'The failure of some of the signatories to read the cards did not vitiatethem, particularly since the signatories were aware that the card was aunion card or was to obtain union representation.McEwen Mfg Co.,supraClaims by some of the signatories that they did not even see the Union'sname on the card did not inspire confidence in their testimony since theUnion's name appeared in large type across the top of the card and wasrepeated twice more in the brief text of the authorization`TheBoard held that an authorization card secured upon a falserepresentation of existing majority"can be rendered invalid only uponproof that it would not have been subscribed but for the erroneousrepresentation or that the misrepresentation operated coercively by puttingsigners in fear of majority reprisal." REDMOND PLASTICS, INC.101considered below on the question of good-faith doubt.C. TheIssueof Good-Faith DoubtThe issue of good-faith doubt turns largely on whathappened at the 7:30 meeting when Redmond wasrequested to recognize and to bargain with the Union.Also relevant under Respondent's theory was a subsequentshift of employeesentiment(see fn.11,infra)of whichRedmond was informed.When Lamb and Sherman arrived at the plant shortlybefore 7:30 on April 1, a group of 12 employees waswaiting outside (theHotels,Mander,Hubright,HelenLonneville,JeanneO'Connor,PaulMcCord,AlbertRykbost,ElsieVan Hoover,IreneHermanet,RogerAnderson, and Roberta Raup). Sherman and John Hoteltold various employees that those who signed blue (union)cards should not go in and Lamb requested the twoHotels and Mander to go in with him and Sherman as acommittee and to actas witnesseswhen recognition wasrequested.When Redmond arrived around 7:30 Lamb andSherman and the committee followed Redmond into theshop while the other employees remained outside withoutclocking in.The testimony of Lamb and Sherman may besummarized as follows:They introduced themselves as representatives of theUnionand informedRedmond they ,represented amajority of the employees and were ready to establish amajority by card proof. They asked whether Redmondwould like to check the cards and he said he would. Lambhanded some 16 cards to Redmond ^ who looked throughthem and commented that one ofthe signatories(StephenYoung) was a part-time employee. Lamb asked whetherRedmond foundthesignaturestobeauthenticandRedmond replied that he thought they were. Lamb statedthat if Redmond needed further proof of majority hecould look into the shop and see that there was no one inthe plant. On Lamb's furtherinquiriesRedmond agreedhe believed the Union represented a majority and agreedhe would recognize the Union.They discusseda meeting fornegotiations and agreedonApril 4.During that discussionRedmond lookedthroughthecardsagainandcommented on hisassumption that the committee present would be sittingwith the Union in the negotiations. Lamb suggested thatthereshouldbean interimagreementtocover theunderstanding as reached and Redmond agreed. Shermanthereupon left to procure a writing tablet from Lamb's carand the committee and the other employees punched in towork.'When Sherman returned, Lamb composed in longhanda draft of a recognitionagreement, reading it to Redmondas he wentalong.Redmond foundthe languageacceptablebut stated that the negotiations would work both ways,that there would be no more free coffees for employeesand no more short days or free paid time on inventorydays. Redmond agreed to have his secretary (Linda Utley)type up the draft but stated he would have to talk withChicago officers of the company (or of Western Felt)before he signed it.Theyagreed to meet at 10 a.m., andthe draft was handed toUtleyto be typed.As typed by Utleyand produced at the 10 o'clockmeeting,the agreement read as follows:Ido hereby recognize the Textile Workers Union ofAmerica,AFL-CIO asthe bargaining agent of theemployees of Redmond Plastics, Incorporated. Proofhas been shown me of a signed majority of myemployees on this dayApril 1,1968.Iagree tonegotiate with the TextileWorkers Union of AmericaA.F.L. - C.I.O.All conditions concerning theemployees employment will remain status-quo until anagreement is reached between the two parties.April 4,1968 is the first day of negotiations between the TextileWorkers' and Redmond Plastics, Incorporated.The 10 o'clock meeting was brief.Lamb and Shermantestified that Redmond informed them the agreement hadbeen typed but because of the time zone differential hehad been unable to contact the Chicago officers and hewould rather talk with them before signing. He saidnothing about an attorney at the time.Lamb and Sherman testified that when they returnedagainat4p.m. pursuant to agreement,Redmondinformed them he had talked with his attorney in Chicago(whom he finally identified as Philip Carter) and had beenadvised to seek a consent election agreement. Theyinquired whether he doubted the Union's majority and hereplied he did not.Sherman inquired whether Redmondinformed his attorney of everything that had taken placethat morning, including looking at the cards and agreeingto recognize the Union,and Redmond stated that he had.Redmond's testimony concerningthe 7:30 meeting wasindirect conflict with Lamb'sand Sherman'smainly indenying that he acknowledged the Union'smajority andthat he agreed to recognize and to negotiate within theUnion.In other respects Redmond either admitted orfailed to deny significant portions of their testimony.Thus Redmond admitted that the Union representativesclaimedamajority,showedhimahandfulofauthorization cards,and asked him to negotiate. Headmitted that he glanced through as many as five at thetop of the stack and called attention to the card signed bya part-time employee and that he possibly looked at thecardstwice.Indeed,Redmondadmittedoncross-examination that he informed Lamb,"[I]t lookedlike you have a majority,"and that though he did notcount the cards, he based that conclusion on the size ofthestack.RedmondalsoadmittedtheUnionrepresentatives informed him the employees were outsideand had not gone to work,though he testified he knew thewhole force was not outside because he had seen some ofthem at work.'Redmond admitted further that he was questionedconcerning the authenticity of the cards and, though hecould not recall his response, he admitted he raised noquestion except in the case of Young,thepart-timeemployee.Indeed,Redmond testified specifically that itwas not the cards he doubted but that his difficulty lay "intrying to comprehend how the people that [he] knew sowell would get involved."'Though Lamband Sherman testified that up to this point the meetinglasted some 30 minutes,the timecards of II employees,including thecommittee showedthat theyclocked in at approximately7:38. Their errormay have laid in including the time they remained in the office duringpreparation of the interim agreement,next referred to. Respondent alsoattacks Sherman's claim that he went outside,but Anderson's testimony,referred to in fn.4, supra,corroborated Sherman.'Documentary evidence established that only three employees hadclocked in at that time and that one other was at work who did not punchthe time clock.Against this there were 12 (including the committeemen)who had not clocked in and there were three others who were not due toreport until a later time.Roberta Raup, who waited with the outsidegroup, was on sick leave on April l and did not clock in with the other 11. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDRedmond also admitted that there was discussion ofpreparing a recognition agreement and that he agreed hissecretary could type it. He testified he was not presentduring all the time when Lamb was writing out the roughdraft and he could not remember whether Lamb readportions of the draft to him as it was being written.Redmond denied that he agreed at any time to sign theagreement and, denying that he agreed to recognize theUnion, testified he stated that he recognized Lamb andSherman to be representatives of the Union.Redmond testified further he informed Lamb andSherman he was not ready to negotiate, that he needed tocontact other officers of the Company and to get somelegaladvice (though he had no attorney at the time)because he had not had problems with unions before. Itwas therefore agreed that there would be a meeting onApril 4 and that Lamb and Sherman would return at 10a.m., to give Redmond an opportunity to call otherofficers in Chicago.Redmond testified finally that his secretary broughthim the typed draft of the recognition agreement afterLamb and Sherman left but he did not look at it and didnot read it and directed her to keep it until the unionrepresentatives returned. He first read the agreement whenLamb and Sherman returned at 10 a.m. and asked him tosign it.Redmond informed them he wouldnot signanything or do anything until he had legal advice, andthey agreed to meet again at 4 o'clock at which time hehoped to have a lawyer.Respondent calledWilbur Mander concerning the firstsegment of the 7:30 meeting but his testimony was ofscant value in corroboration of Redmond. Not only didMander reflect a disposition to admit less of a damagingnature thanRedmond did, but his testimony wassubstantially impeached on a number of significant pointsby a prior written statement which he gave Lamb onApril 3.ThusMander testified that Redmond looked at thecardsonly once,that he could not state "definitely"whether anything was said about a majority and could notsay "definitely" that there was any discussion of whetherthe cards were authentic. On cross-examination,however,Mander admitted that his written statement contained thefollowing language:Don Lamb offered card proof of a majority andRedmond looked at the cards. Don Lamb askedRedmond if he thought the cards were authentic and hesaid yes.Mander testified further that on the question ofrecognizing the Union, Redmond's statement was that herealized they were union representatives, and so far asMander knew what Redmond agreed to was to talk withthem aboutthe possibility of a unionata meeting onApril 4. Mander's piror statement contained the followingsentence:Ican't recollect all the conversation that took place, butdo remembersetting adate for negotiations whichwas Thursday, April 4, 1968.Inacknowledging that his statement contained thatlanguage,Mander commented, "Negotiations, a meeting,same thing."RespondentsoughtunsuccessfullytorehabilitateMander on redirect examination by attacking his priorwritten statement.Mander testified, however, that Lambexplained he needed a statement "of what went on" insupport of a Board hearing because Redmond had "said alotof different things." Thereupon, answering Lamb'squestions as Lamb wrote, Mander "Just told him what Ithought went on." Mander read over the statement beforehe signed it and pointed out nothing that was wrong in it.'Concerning the preparation of the interim agreement,Respondent called Linda Utley, Redmond's secretary,who testified that after Redmond introduced the unionrepresentatives to her there was discussion of a meeting tobe held on April 4, and further discussion of an agreementto be put in writing. At Redmond's suggestion Lamb andSherman wrote out in longhand an agreement on yellowlined paper.Although itwas readaloud between Lamband Sherman, Redmond was present only in the beginningand it was not read to him though he might have heard afew words of it. Utley typed up the agreement after Lamband Sherman left, gave both the rough and finished draftstoRedmond,who kept them,and she did not see themagain.On the foregoing record as I am unable to creditMander's testimony, I find Redmond's testimony to bewithout corroboration concerning the first segment of themeeting.On the other hand the testimony of Lamb andSherman was not only mutually corroborative but it wasconfirmed in major respects by Redmond's admissionsand by his failure to deny the statements attributed to himconcerning the assumed participation of the employeecommittee in the negotiations and concerning his viewthat the negotiations should work both ways.I therefore conclude and find that Redmond concededthe fact of the Union's majority after checking the cardssubmitted to him and after questioning the authenticity ofonly one card. I find further that Redmond otherwiseexpressed no doubt either on authenticity or majority and,moreover, that means were immediately at hand forresolving any unexpressed doubts, i.e., checking on thenumber of employees who refrained from working insupport of the recognition demand. I find further thatRedmond agreed to recognize the Union and agreed to ameeting for negotiations on April 4.10Concerning the 4 p.m. meeting, Redmond testified thatin the meantimehe had talked with Chicago officers andwith Philip Carter, whose law firm represented WesternFelt,and that he informed Lamb and Sherman that,"[W]e had a good-faith doubt as to the validity of thecardsandwewould like to have a secret ballot[election]." They inquired again whether he would sign theinterim agreement and he replied he was not going to signanything or do anything except with legal advice, and hisadvice was to ask for an election. Redmond denied tellingthem he did not doubt they represented a majority of theemployees and denied telling them his attorney instructedhim to deny his earlier conversations with them.'The giving of the statement otherwise exposed Mander'slackofreliability as a witness in that he testified elsewhere he made no attempt toprocure return of his card from the Union because, "[W]e couldn't get incontact with them."The opportunityplainly existed onApril3 when hegave Lamb a statementwhich fullysupported the Union's position on the7:30 meeting."By knowingly permitting the drafting of the interim agreementRedmond lent further support to the view that recognition was granted, forifhe had refused recognition or questioned the Union's status, there wasno point in the union representatives staying on and preparing a uselesspaper acknowledging a recognition which Redmond had allegedly refusedto accord. Furthermore,Redmond's attempts to disclaim knowledge of thecontents of the interim agreement were exposedby Utley's testimony thatRedmond was present at least at the start and that he kept thetyped draft.Icredit the testimony of Lamb and Sherman that Redmond found thedraft acceptable. REDMOND PLASTICS, INC.103Respondent also called R. J. Chappelow, personneldirector of Western Felt, who testified that around 11:15Chicago time (12:15 EST) he received a call from oneJosephMansfield, whom he knew as a member of theUnion's Chicago Joint Board. Mansfield reported that theemployees at Redmond's were on strike and requestedthatWestern Felt apply some influence on Redmond togive the Union a voluntary recognition agreement. ThoughRespondent assigns that testimony as inconsistent withclaims by Lamb and Sherman that Redmond had alreadyagreedtorecognizetheUnion,theinconsistencyevaporates when the time factor is considered. Thus at 10a.m.New York time (9 a.m. Chicago time), Redmondhad already informed Lamb and Sherman that heproposed to talk with the Chicago officers before heactually signed the agreement.Respondent also offered testimony by Redmond andCarterconcerningRedmond'scallstoChicago,culminating in a call from Carter, who advised Redmondon the position he should take. Redmond testified that hefirstcalledFredSheran (secretary and treasurer ofRespondent and comptroller of Western Felt) some timeafter 9 a.m., told Sheran what had happened and statedthat he wanted some legal advice. Sheran said he wouldcall back but did not do so until after the 10 a.m. meetingwith Lamb and Sherman. On that call Sheran informedRedmond he would be hearing from a lawyer, and around11 or 12 o'clock Redmond got a call from Philip Carter,who asked what had happened.Redmond testified that he reported to Carter to thebest of his knowledge, covering the fact of the productionof the cards and the the fact the employees had not comein to work. Carter inquired whether Redmond checked thecards individually and Redmond replied he had not.Carter also asked whether Redmond knew how they hadbeen obtained and Redmond again replied he did not.Carter informed Redmond that from his experience hehad discovered that cards were doubtful because of doubtas to how they were obtained. Though Redmond knewnothinghimselfofthosecircumstancesandcouldtherefore tell Carter nothing, Carter advised him that heshould inform the Union representatives he had a goodfaith doubt of the authenticity of the cards and would likea secret ballot election.Carter testified that at Sheran's request he calledRedmond,who informed him that two unionrepresentatives and three employees had called on him,claimingmajority representationby the Union andsupporting their claim by producing authorization cards.Redmond also reported that some of the employees didnot report to work and had "stood around outside."Redmond did not state, however, and Carter did notinquire whether the majority remained outside.Carter asked whether Redmond counted the cards andhe said he had not done so and he also answerednegatively Carter's questions as to whether he had readthe cards, whether he looked at them individually, andwhether he compared the signatures with other companyrecords.Redmond also told Carter about the agreementthe Union representatives wanted him to sign and read ittoCarter over the telephone. Carter inquired what thepurpose of the meeting was, referred to in the agreement,and Redmond stated it was to talk further about theunion matter.Carter explained to Redmond that certain courts hadtaken the position that authorization cards in and ofthemselves were unreliable evidence of majority status andexplainedfurthercertaincircumstanceswhichhaddeveloped in hisexperiencewith respect to the use ofauthorization cards, i.e., that in some instances the cardsmerely authorized the Union to seek an election and inother instances they authorized the Union to negotiate onbehalf of thesignatories.Carter continued that because"we did not at that point know what the inscription wason the card, it seemed to me that it was doubtful in ourminds asto what purpose the cards had been signed for,and, under the circumstances, it established at least, abasis for a position of good-faith doubt." Carter explainedwhatcoursesofactionmightbefollowedifarepresentationpetitionwere filed and finally advisedRedmond that when the union representatives returned, heshould indicate to them that he had a good-faith doubtthat they represented a majority of the employees in anappropriate unit.As to whether Redmond himself expressed any doubtconcerningamajority,Carter testifiedhebelievedRedmond did so in that "he indicated that as far as hewas concerned he could not understand how a majority ofhis people could have been involved in a matter of thistype."Carter admitted on cross-examination, after reading acard, that he would have no difficulty in ascertaining thepurpose of the card from the language itself, but hetestified that nevertheless it might be possible that thecircumstances surrounding the execution might lead asignatory to believe something entirely different from whatthe card said.Respondent also offered, as confirming or reaffirmingRedmond's alleged majority doubts, evidence concerning awave of sentimentagainst unionrepresentationwhichbegan within a day of the bargaining request and whichextended even to members of the employees committee."Redmond testified that around 6 p.m. on the evening ofApril 1,IreneHermanent came to his home and,claimingto speak for some of the girls, informed him they did notwant the Union and wanted to know how they could gettheir cards back. Redmond replied that the only solutionhe knew was by a secret ballot election to be held byNLRB.Mander testified that on the morning of April 2, he andtheHotel brothers, after talking the matter over,went inand talked with Redmond about the possibility of gettingtheir cards back, informing Redmond that some of theemployees were not quite sure they wanted a union.Redmond informed them he did not know what could bedone except for the possibility of a vote in a Labor Boardelection.Redmond in turn reported to Carter on theafternoon of April 2 that several employees had informedhim they no longer wished to be represented by anyunion. ' 3Finally the record containsa seriesof letters datingfrom April I through June 8, but as they were devotedonly to maintaining the respective positions of the parties,they threw no further factual light on the issue ofgood-faith doubt. The same is true concerning a visit byLamb and Sherman on April 4, when Redmond refusedtheir request to negotiate and referred them to Carter'sletter to Lamb of April 2 as stating his position. In the"Though much of the testimony was takenon an offer of proof subjectto a later ruling on admissibility,I find thatit is relevant to Respondent'stheory of the good-faith doubt issue and I now receive it in evidence."There was also testimony that John Hotel and Mander refused requestsby Lamb on the eveningof April I that theykeep the employees fromreporting to work the next morning. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeantime Carter had also advised Redmond there was nolonger any purpose in a meeting because Redmond'sreports of defections in union support put in further doubtthe majority status of the Union.Concluding FindingsAs found above, Redmond expressed no doubt at the7:30 meeting concerning the fact of the Union'smajorityand he agreed to recognize the Union and agreed on adate tobegin negotiations.Even if it were assumed that Redmond entertainedunexpressed doubts at the time,there were ready meansavailable by which he could have resolved any doubt onthe spot.Thus a checking of the signatures against officerecords would have required at most only a few minutes"and even less time was needed to check on the physicalnumber of employees who were supporting the recognitionrequest by refraining from work.Cf.Harry'sTelevisionSales and Service,143 NLRB 450, 455.Indeed Redmondcould have had no real doubt on the latter score for headmittedly saw some of the employees at work andtherefore knew or should have known that only four ofthem had come in.Moreover,on authenticity Redmond'sown testimony showed that he did not in fact doubt thecards but that his difficulty lay in trying to understandhow his employees could get involved with, or why theywanted,the Union.The subsequent calls to Chicago and the advice receivedfrom Carter could not serve to create for Redmond agood-faith doubt when none existed and none was claimedatthe time recognition was requested.FurthermoreRedmond admittedly informed Carter that the employeeshad not come in to work and that his doubt lay in hisinabilitytounderstand how his employees could getinvolved in such a matter."Beyond that all claims of doubt were patently syntheticones,suggestedby Carteron the basis of his experience inother cases.But Carter's advice did not fit the facts of thepresent case,for the circumstances of the recognitionmeeting had left no basis for asserting a good-faith doubtof majority. Even the most adroit attempts at locking thestable door would come too late under the evidence here,for Redmond had already given the horse away.Respondent argues, however,that an employer maydecline to recognize a union and insist on an election evenifheknowsof the Union's majority at the time of thedemand for recognition,citing in support certain languagefromAgway Petroleum Corporation,170 NLRB No. 95.The factual situation in theAgwaycase,however, isdistinguishable from that in the present case in that theinformationconcerningtheUnion'smajoritytherereached only to a subordinate and was not passed on tothe superior who replied to the recognition demand. Thesubordinate's knowledge was thus found to be not inactuality"Companyknowledge."Furthermore,thelanguage which Respondent relied on was prefaced by acitation of judicial authority which held to the contrarythat even in absence of any other showing of antiunionanimus or other violations of the Act, employers may befound guilty of violating the statutory command that theyrecognize and bargain with the union which represents amajority of their employees. See, e.g.,N.L.R.B. v. Tom's"Redmond admittedly had no difficulty in spotting the card of onesignatory who was not properly within the unit.'This amounted in effect to the familiar lament, "How could they dothis to me?"Supermarket,Inc,385 F.2d 198 (C.A.7);Local 1179RetailClerks Union v. N.L.R.B.,376 F.2d 186 (C.A. 9);Snow&Sons v.N.L.R.B.,308 F.2d 687, 692-694 (C.A.9).In the latter case the court pointed out the pertinentdistinction in the following language:Proof of an improper motivation for insisting upon aBoardelectionwarrantstheinferencethattheemployer,when it refused to recognize the union, didnot have a reasonable doubt as to the union'smajoritystatus.But proof of such motivation is not essential inorder to make such a findingif lack ofa reasonabledoubt is established in some other way.[Emphasissupplied.]The court applied that rule later inLocal 1179,supra,and held further that:[W]hen the employer makes his own examinationof the authorization cards and is convinced of theiridentity and validity,as the Trial Examiner found thatSerpahad done,a subsequent refusal to recognize theunion is adequate affirmative evidence of a lack ofgood-faith doubt as to majority status.See alsoGreyhound Terminal,137 NLRB 87, 91, 92,enfd.314 F.2d 43 (C.A.5);Fleming&Sons of Colorado,Inc.,147 NLRB1271, 1273.The true rule is, as the Board held in the latter case,that an employer has no absolute right to insist upon aBoard directed election and that(quoting fromSnow &Sons,134 NLRB709, 710-711):Where,as here,the Employer entertains no reasonabledoubt either with respect to the appropriateness of theproposed unit or the Union's representative status, andseeks a Board-directed election without a valid groundtherefor,hehad failed to fulfill the bargainingrequirements under the Act.Also without merit is Respondent's further argumentthat in any event it could legally withdraw recognitionwhen it subsequently learned the Union lost its majoritystatus,citingBraymen-Meinking ContractorsInc.,171NLRBNo. 57.The principle which is controlling here isthat an employer's doubt is to be determined as of thetime of the request and the refusal to recognize. SeeSnow& Sons v.N.L.R.B.,supra,where the court added:Once it is shown that the employer entertained nogenuine doubt of this kind at the time it refused tobargain, an unfair labor practice has been established.The fact that,as it later developed,there were groundswhich might have created a genuine doubt at that timeis then immaterial.See also the Board'sdecision on remand inJohn F.Serpa, Inc.,166 NLRB No. 66, where the Board orderedtheemployer to bargain even though during theintervening time and subsequent to the recognition requesttwo employees voluntarily withdrew their cards anddestroyed the Union'smajority.To summarize,Iconclude and find on the entireevidence that at the time the Union made its request tobargain on April 1, Redmond entertained no genuinedoubt of the Union'smajority and Respondent wasthereforenot entitled to insist on a Board-directedelection. I conclude and find further that the subsequentchange in employee sentiment did not affect the Union'smajority as of the critical time the request for recognitionwas made nor did it serve to support alleged claims ofdoubt at that earlier time. REDMOND PLASTICS, INC.Itherefore conclude and find that at all times on andafterApril I, Respondent refused to bargain with theUnion within the meaning of Section 8(a)(5) of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case I make the following:CONCLUSIONS OF LAW1.All production and maintenance employees employedatRespondent'sMarion plant, excluding all office andclerical employees, guards, supervisors and professionalemployees as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all times on and after April 1, 1968, the Unionhas been the exclusive representative of all the employeesin said unitfor the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment andother terms and conditions of employment.3.By refusing to bargain with the Union on and afterApril 1, 1968, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionas outlinebelow which I find to be necessary to remedyand remove the effects of the unfair labor practices and toeffectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act I herebyissue thefollowing:RECOMMENDED ORDERRedmond Plastics Inc., its officers,agtts, successorsand assigns shall:1.Cease and desist from refusing to bargain withTextileWorkers Union of America, AFL-CIO, as theexclusive representative of its employees in the unit hereinfound appropriate and in any like or similar mannerinterfering with, restraining or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct.2.Take thefollowing affirmative action-(a)Upon request bargain withTextileWorkers' Unionof America, AFL-CIO,as the exclusive representative ofitsemployees in the unit herein found appropriate andembodyany understanding reached in a signed agreement.(b) Post in its offices and plant at Marion,New York,copies of the attached notice marked"Appendix B.""Copies ofsaid notice on formsto be provided by theRegional Director for Region 3,shall,after being dulysigned by Respondent'srepresentative,be posted by itimmediately upon receipt thereof,and be maintained by itfor 60 consecutivedaysthereafter,in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered,defaced,orcovered byany other material."in the event this Recommended Order be adopted by the Board the105(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.16wordsDecision and Order"shall be substituted for the words, "theRecommended Order of a Trial Examiner" in the notice"In the event this Recommended Order be adopted by the Board, thisprovision shall be modified to read"Notify saidRegional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas takento comply herewith "APPENDIX AEmployees in Unit1.Roger D.Anderson (C)2.Verna E. Chapman (C)3.Stephen V. Crane4. Bonita C. Dibble (C)5. Irene G. Hermanet6.Lloyd G. Holdridge7.Abram J. Hotel (C)8. John J. Hotel (C)9.Gary O. Hubright (C)10. Florence N. Johnson11.Arthur E.Lonneville12.Helen O'ConnorLonneville (C)13.Wilbur T.Mander(C)14. Paul D.McCord (C)15. Jeanne G.O'Connor(C)'16.Roberta A. Raup(C)17.Albert F.Rykbost(C)18. Elsie Van Hoover(C)19.Ross J Van Slyck20. James A. Wing21.Mark A. Waymane,1R ectteAPPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain with Textile WorkersUnionofAmerica,AFL-CIO, as the exclusiverepresentative of our employees in the bargaining unitandWE WILL NOT in any like orsimilarmannerinterfere with, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 of theAct.WE WILL bargain collectively upon request with,TextileWorkers Union of America, AFL-CIO, as theexclusiverepresentativeofouremployees in thebargainingunit described below with respect to rates ofpay, wages, hours of employment and other conditionsof employment and if an understanding is reachedembody such understanding in a signed contract.The bargainingunit is.All production and maintenance employees employedby us at our Marion plant, excluding all officeclericalemployees,guards,supervisorsandprofessional employees as defined in the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of TextileWorkers Union of America, AFL-CIO, or any other a106DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization except to the extent provided in SectionThis notice must remain posted for 60 consecutive days8(a)(3) of the Act.from the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeREDMOND PLASTICS, INC.or compliance with its provisions, they may communicate(Employer)directlywith the Board's Regional Office, Fourth Floor,DatedByThe 120Building,120 Delaware Avenue, Buffalo, New(Representative)(Title)York 14202, Telephone 842-3112.